Shulman, Presiding Judge.
Appellant was convicted of violating the Georgia Controlled Substances Act (Code Ann. Ch. 79A-8, Ga. L. 1974, p. 221 et seq.) by selling LSD. Her sole enumeration of error is that the evidence was insufficient. A review of the record and transcripts shows that the state’s witnesses swore that appellant was involved in a sale of LSD to undercover agents. Appellant’s evidence was that she did not. Questions of credibility are for the jury. Harris v. State, 155 Ga. App. 530 (271 SE2d 668). The jury in this case obviously resolved that issue adversely to appellant. The evidence was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crime charged. Jackson v. Virginia, 433 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.